Citation Nr: 1031854	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for basal cell carcinoma, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel		




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955 and 
from March 1961 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for hypertension, 
to include as secondary to service-connected diabetes mellitus, 
is addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The Veteran's basal cell carcinoma was not present until many 
years following his discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
all required notice, by letter mailed in May 2006, prior to the 
initial adjudication of the claim.

The record also reflects that service treatment records all 
pertinent post-service medical evidence identified by the Veteran 
have been obtained.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination and that no VA medical opinion has been obtained 
in response to the Veteran's claim.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing that certain diseases 
manifested during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

The Veteran contends that service connection is warranted for 
basal cell carcinoma because it is the result of his exposure to 
herbicides in service.  Because he served in Vietnam, his 
exposure to herbicides is presumed.  The record also contains 
competent evidence of the post-service presence of the 
disability.  However, his basal cell carcinoma is not is subject 
to service connection on a presumptive basis, and there is no 
competent evidence indicating that the disability may be 
associated with the Veteran's exposure to herbicides or otherwise 
associated with his active service or a service-connected 
disability.  Therefore, VA is not obliged to afford the Veteran a 
VA examination or obtain a medical opinion.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a malignant tumor 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Basal cell carcinoma is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of basal cell carcinomas in humans.  See 38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

As noted above Veteran contends that his basal cell carcinoma 
developed as a result of his in-service exposure to Agent Orange.  

The record reflects and the Veteran does not dispute that this 
disability was not present until many years following his 
discharge from service.  While the Veteran might sincerely 
believe that the disability was caused by his in-service exposure 
to herbicides, as a lay person he is not competent to answer this 
medical question.  In addition, it has not been added to the list 
of presumptive diseases because the Secretary has not determined, 
on the basis of sound medical and scientific evidence, that a 
positive association exists between herbicide exposure and the 
occurrence of basal cell carcinoma in humans.  Moreover, the 
Veteran has not submitted any competent evidence supporting the 
proposition that this disability is etiologically related to his 
exposure to herbicides.  Therefore, the Board must conclude that 
the preponderance of the evidence is against this claim.


ORDER

Service connection for basal cell carcinoma is denied.


REMAND

The Veteran contends that he has hypertension that was caused or 
aggravated by his service-connected diabetes mellitus.  

The Board notes that the Veteran submitted a letter from T.E.R., 
M.D., dated in March 2006, stating that the Veteran's diabetes at 
the very least, contributed to the development of hypertension.  
The Veteran was afforded a VA examination in April 2006.  The VA 
examiner provided a diagnosis of hypertension and opined that the 
Veteran's diabetes mellitus did not cause the Veteran's 
hypertension because the Veteran's hypertension was present 
before his diabetes was diagnosed.  However, the Board notes that 
the examiner did not provide an opinion as to whether the 
Veteran's service-connected diabetes mellitus aggravated (made 
permanently worse) the Veteran's hypertension.  

As such, a VA opinion should be obtained in order to address the 
nature and etiology of the Veteran's hypertension.  See 
38 U.S.C.A. § 5103A(d)(2).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should arrange for the 
Veteran's claims folder to be reviewed, if 
possible, by the physician that performed 
the April 2006 VA examination.  The 
physician should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's 
hypertension was aggravated (permanently 
worsened) by service-connected diabetes 
mellitus.  The supporting rationale for 
the opinion must be provided and should 
include a discussion of the March 2006 
opinion of the Veteran's private 
physician, T.E.P., M.D., supporting the 
claim.

If the physician who performed the April 
2006 examination is no longer available, 
the claims folder should be provided to 
another physician with appropriate 
expertise who should be requested to 
review the claims folder and provide the 
required opinion with supporting 
rationale.  

Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinion,

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


